 

 

 

 

 

 

 

eT
ED ON
UNITED STATES DISTRICT COU. COUNSEL/PARTIES OF RECORD
DISTRICT OF NEVADA
MAY 24 2019
ok
CLERK US DISTRICT COURT
UNITED STATES OF AMERICA, ) DISTRICT OF NEVADA
) 2:05-CR-2oep-e ye ————— DEPUTY
Plaintiff, )
)
VS. )
)
WALTER WAYNE KING )
)
Defendant. )
ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#42), sentencing having been imposed on June 16,
2006. Upon further review of the restitution order in this matter, the specifics needed to
complete the order of restitution were not made a part of the Judgment. Therefore, good cause

appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: BANK OF AMERICA
Amount of Restitution: $29,953.52

Total Amount of Restitution ordered: $29,953.52**
**Joint and Several with Co-defendants Margaret Drozewski and Zachery Wright

a
496
Dated this 22 — day of May, 2019.

Lk

UNITED STATES DISTRICT JUDGE

 
